Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 27: 
The prior art by Pazhayaveetil et al. Publication No. US 2015/0032396 discloses an inductor device with a controllable electric inductance value input (LI), comprising: 
an enclosure [Fig. 2, an enclosure/housing of the circuit 200] 
a power converter [Fig. 2, 212, 216] comprising a plurality of interconnected controllable electric switches; 
a first inductor component [Fig. 2, 204] with a fixed inductance, and being electrically connected to the power converter;
two external electric terminals [Fig. 2, VP, 232] arranged to be externally accessible from outside the enclosure, wherein at least one of the two external electric terminals are connected to the first inductor component [Fig. 2, 204] and the power converter; and 
a processor system [Fig. 2, controller 222] arranged to sense at least one input voltage or current related to one of the two external electric terminals and the first inductor component and to process the sensed at least one input voltage or current [abstract, Fig. 2 and Fig. 4].
However, the prior art does not disclose that the processor system is arranged to process the sensed at least one input voltage or current according to an algorithm configured to control the power converter, so as to provide a resulting electric inductance between the two external electric terminals which corresponds to the controllable electric inductance value input.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836